ALD-005                                                           NOT PRECEDENTIAL

                          UNITED STATES COURT OF APPEALS
                               FOR THE THIRD CIRCUIT
                                    ___________

                                   Nos. 21-2686 & 21-2752
                                        ___________

                                     CATHY MESTMAN,
                                                Appellant

                                               v.

                  RUNAWAY BEACH CONDOMINIUM ASSOCIATION;
                      JUDGE QUINN; TIFFANY BYCZKOWSKI
                      ____________________________________

                       On Appeal from the United States District Court
                                for the District of New Jersey
                           (D.C. Civil Action No. 3-21-cv-16529)
                        District Judge: Honorable Freda L. Wolfson
                        ____________________________________

                Submitted for Possible Dismissal Due to a Jurisdictional Defect
               (C.A. Nos. 21-2686 & 21-2752) or Summary Action Pursuant to
                 Third Circuit LAR 27.4 and I.O.P. 10.6 (C.A. No. 21-2752)

                Before: JORDAN, RESTREPO and SCIRICA, Circuit Judges

                               (Opinion filed October 15, 2021)
                                          _________

                                           OPINION*
                                           _________

PER CURIAM



*
    This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
       Cathy Mestman appeals and requests various forms of relief. We will dismiss

C.A. No. 21-2686 and will affirm in C.A. No. 21-2752. Mestman’s motions are denied

as discussed herein.

                                              I.

       Mestman has a history of asking the federal courts to intervene in New Jersey

state-court litigation to which she is a party. See Mestman v. Jones, 670 F. App’x 752

(3d Cir. 2016); Mestman v. Escandon, 613 F. App’x 202 (3d Cir. 2015). In this case,

Runaway Beach Condominium Association (“RBCA”) filed suit against Mestman in

New Jersey state court seeking to foreclose on Mestman’s condominium for unpaid

assessment fees. A hearing in the state-court action apparently was scheduled for

September 4, 2021. The day before that hearing, Mestman filed the federal action at

issue here. She sought to stay the hearing and requested other relief as discussed below.

As defendants, she named RBCA, a lawyer who represents it in state court, and a judge

who has presided over the state-court action (Judge Quinn).

       Before the District Court ruled on Mestman’s complaint, she filed the purported

appeal at C.A. No. 21-2686. She acknowledged that the District Court had not yet

entered any order, but she asked this Court to grant the relief she requested in the first

instance and on an emergency basis. We will dismiss that appeal and deny Mestman’s




constitute binding precedent.
                                              2
requests for relief in that proceeding.1 The District Court later granted Mestman in forma

pauperis status and dismissed her complaint under 28 U.S.C. § 1915(e)(2)(B). Mestman

then appealed from that ruling at C.A. No. 21-2752.

                                             II.

       We have jurisdiction in C.A. No. 21-2752 under 28 U.S.C. § 1291,2 and we will

affirm. Mestman’s complaint requested two forms of relief. First, she asked the District

Court to stay the state-court action pending an appeal of what she claimed were several

erroneous state-court decisions. As the District Court explained, that request is barred by

the Anti-Injunction Act, 28 U.S.C. § 2283. See Williams v. BASF Catalysts LLC, 765

F.3d 306, 325 (3d Cir. 2014). The Act reflects Congress’s judgment that “[p]roceedings

in state courts should normally be allowed to continue unimpaired by intervention of the

lower federal courts, with relief from error, if any, through the state appellate courts and

ultimately [the United States Supreme] Court.” Atl. Coast Line R.R. Co. v. Bhd. of


1
  We lack appellate jurisdiction in C.A. No. 21-2686 because Mestman did not appeal
from any District Court order. We could construe Mestman’s notice of appeal as a
mandamus petition seeking an order directing the District Court to rule, but such a
request would be moot because the District Court has since done so. For the same
reason, Mestman’s request that we hear her case in the first instance is moot as well,
though there is no basis for that request in any event.
2
 The District Court dismissed all potential claims against Judge Quinn with prejudice but
dismissed the remainder of Mestman’s complaint without prejudice. The District Court’s
order is final despite its “without prejudice” component because the court did not give
Mestman leave to amend and because she cannot cure the defects requiring dismissal of
her claims for relief. See Pa. Fam. Institute, Inc. v. Black, 489 F.3d 156, 162-63 & n.4
(3d Cir. 2007).
                                               3
Locomotive Eng’rs, 398 U.S. 281, 287 (1970). Mestman has raised nothing suggesting

that this case is any exception.

       Second, in addition to seeking a stay of the state-court action pending appeal,

Mestman also effectively asked the District Court to hear that appeal. In that regard, she

asked the District Court to order the state court to give her more time for discovery and to

disqualify Judge Quinn from hearing the case. These requests are properly addressed (if

at all) only to the New Jersey appellate courts because neither the District Court nor this

Court has jurisdiction to hear an “appeal” from state court. See Exxon Mobil Corp. v.

Saudi Basic Indus. Corp., 544 U.S. 280, 292 (2005).3

       In any event, Mestman requests the kind of relief that federal appellate courts can

grant if appropriate against lower federal courts by way of mandamus. See 28 U.S.C. §

1651; cf. 28 U.S.C. § 1361 (authorizing District Courts to issue writs of mandamus to

federal officers, employees and agencies). But federal courts lack the authority “to issue

mandamus to a state judicial officer to control or interfere with state court litigation.” In

re Campbell, 264 F.3d 730, 731 (7th Cir. 2001) (collecting cases). Once again, Mestman




3
 This principle is a foundation of the Rooker-Feldman doctrine. See id. That doctrine
does not directly apply here, as it did in Mestman’s prior appeals, only because Mestman
now takes issue with interlocutory orders in a still-ongoing proceeding. See Malhan v.
Sec’y U.S. Dept. of State, 938 F.3d 453, 460 (3d Cir. 2019).

                                              4
has raised nothing suggesting that this case is any exception. Thus, we will affirm the

District Court’s dismissal of Mestman’s complaint.4

                                            III.

       Mestman also requests various other forms of relief in this Court, including

appointment of counsel. That request is denied because she has not raised any arguably

meritorious issue. See Tabron v. Grace, 6 F.3d 147, 155 (3d Cir. 1993).

       We discuss only one of her other requests. Mestman has a history of subjecting

this Court’s staff to abusive and belligerent phone calls that often include profane and

disparaging language. Thus, in Mestman’s last appeal, we stated: “Due to the abusive

nature of her phone calls, Mestman is prohibited from calling the Clerk’s office or any

other office of this Court. Any further communications from Mestman to this Court must

be in writing. Mestman is warned that further abusive conduct and abusive filings may

result in sanctions.” Mestman, 670 F. App’x at 753.




4
 The District Court also held that Mestman did not assert any federal claim against
RBCA or its lawyer and that, to the extent that she may have sought to assert a federal
claim against Judge Quinn, any such claim was barred by judicial immunity. We agree
with these rulings. We further note that our review reveals nothing suggesting that
Mestman could state any other plausible claim if given leave to amend. Mestman, for
example, asserts as a reason for Judge Quinn’s disqualification that he has refused to
accommodate her disabilities as allegedly required by the Americans With Disabilities
Act (“ADA”). But Mestman has not asserted a claim under the ADA, and she has
provided state-court documents describing the numerous accommodations she has been
afforded. Nothing in Mestman’s complaint or her numerous other filings suggests that
she could state a plausible claim for violation of the ADA.
                                              5
       Mestman has filed a motion for relief from this directive. While that motion has

been pending, our Clerk has allowed Mestman to communicate by phone. Unfortunately,

and despite our prior admonition, Mestman has continued to berate and disparage

members of our staff. We will not tolerate this kind of disrespectful communication.

Thus, Mestman’s request for relief from our directive is denied, except that our Clerk is

authorized to permit and limit further phone communications as the Clerk deems

appropriate. We once again warn Mestman that further abusive conduct or abusive

filings may result in sanctions. Such sanctions may include a monetary fine and

restrictions on her ability to file documents with this Court.

                                             IV.

       For the foregoing reasons, we will dismiss C.A. No. 21-2686 and will affirm in

C.A. No. 21-2752. Mestman’s motions are denied except to the extent that we have

considered all of her filings and exhibits. Our rulings are without prejudice to Mestman’s

ability to seek relief from the New Jersey state courts. We express no opinion on whether

such relief is available or appropriate.




                                              6